 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      BILL JOE LANE,
                                                            Case No. C18-5666-RBL-TLF
 7                                 Plaintiff,
                 v.                                         ORDER ADOPTING REPORT AND
 8                                                          RECOMMENDATION
        WASHINGTON STATE DEPARTMENT
 9      OF CORRECTIONS, ET. AL.,
10                                 Defendants.

11
              The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of
12
     Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and
13
     recommendation, if any, and the remaining record, does hereby find and ORDER:
14
        (1)    The Court adopts Report and Recommendation;
15
        (2)    Plaintiff’s Motion for Leave to File a Second Amended Complaint (Dkt. 23) is
16
               GRANTED as to paragraphs 11, 15, and 18 of the second amended complaint;
17
        (3)    Plaintiff’s Motion for Leave to File a Second Amended Complaint (Dkt. 23) is
18
               DENIED as to paragraph 14 of the second amended complaint. Paragraph 14 is
19
               STRICKEN from the second amended complaint; and
20

21

22

23

24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1     (4)    the Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge Fricke

 2            and to any other party that has appeared in this action.

 3     IT IS SO ORDERED.

 4           Dated this 8th day of March, 2019.

 5

 6

 7                                                        A
                                                          Ronald B. Leighton
 8
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
